El Juez Presidente Sb. Hernández,
emitió la opinión del tribunal.
Por demanda que lleva fecha 10 de jnnio del año 1909, y que aparece jurada en 4 de abril del año siguiente, el abogado Fernando Vázquez, como cesionario de María Moreno, inició juicio ante la Corte de Distrito de Mayagüez contra Víctor Martínez y Martínez en reclamación de mil treinta dollars 10 centavos, habiendo pasado luego el conocimiento del juicio a la Corte de Distrito de Aguadillapque lo terminó por senten-cia de 4 de enero del corriente año, declarando con lugar dicha demanda y ordenando que el demandante recobre del de-mandado la suma reclamada con todas las costas a cargo del segundo. Esa es la sentencia objeto del presente recurso, in-terpuesto contra ella por el demandado Víctor Martínez y Martínez.
Las alegaciones fundamentales de la demanda son las si-guientes :
Ia. Que en la Corte de Distrito de Mayagüez siguió juicio Víctor Martínez contra María Moreno sobre cancelación de embargo, que terminó por sentencia firme de 26 de noviembre *1136de 1901, declarando sin lngar la demanda y condenando en costas al demandante.
2a. Que las costas de dicto juicio, según tasación practi-cada con arreglo a la Ley de Enjuiciamiento Civil antigua, ascendieron a cuatrocientos odio dollars, 50 centavos; y ha-biendo sido impugnadá dicha tasación por Martínez, recayó auto que también quedó firme, por el que se declaró sin lugar la impugnación con las nuevas costas a cargo del Martínez, las que ascendieron a doscientos treinticinco dollars.
3a. Que en la misma Corte de Distrito de Mayagüez siguió otro juicio Víctor Martínez contra María Moreno sobre nuli-dad de escritura, que terminó por sentencia firme de 1°. de octubre de 1902, declarando sin lugar la demanda con las cos-tas a cargo del demandante.
4a. Que las costas del anterior juicio ascendieron a la can-tidad de novecientos cuarentiocho dollars, 80 centavos; pero habiendo sido impugnada la tasación por Martínez, la corte de Mayagüez redujo los honorarios de los abogados y mandó practicar nueva tasación, que limitó la primera a la suma de trescientos ochentiséis dollars, 60 centavos.
5a. Que en el año de 1905 se embargaron a Víctor Martínez en los dos pleitos de que se deja hecho mérito, para el cobro de las costas en que fué condenado, veintidós cuerdas con 67 céntimos de terreno, embargo que quedó ineficaz, porque dichos terrenos habían sido vendidos a José Fernández Hermi-da e inscritos a su nombre en el Registro de la Propiedad de Aguadilla.
6a. Que en el año de 1906 María Moreno interpuso deman-da ante la Corte de Distrito de Mayagüez contra Víctor Mar-tínez con el fin de que fueran rescindidos ciertos contratos de cesiones de créditos hipotecarios y de enajenaciones de fincas rústicas y urbanas, celebrados por Víctor Martínez en favor de su hijo Víctor Primo Martínez, y quedaran sujetos los cré-ditos cedidos y las fincas enajenadas al pago de las costas que adeudaba Víctor Martínez, a María Moreno, habiendo sido *1137declarada sin lugar la demanda de rescisión por sentencia de 21 de septiembre de 1907 confirmada por esta Corte Suprema.
7a. Que por escritura pública de 1°. de mayo de 1908, María Moreno con autorización de su esposo cedió al demandante en pago de una cantidad que le adeudaba, los créditos que por costas adeudaba la Moreno al Martínez, ascendentes a la can-tidad de mil treinta dollars, 10 centavos, que ni en todo ni en parte fia pagado todavía Martínez al cesionario demandante.
8a. Que el demandante por medio de mociones a las que acompañó la escritura de cesión ya mencionada, mociones que fueron notificadas a Martínez, solicitó en los dos pleitos a que se refieren las- cuatro primeras alegaciones, la continuación de la vía de apremio para el cobro de las costas adeudadas por Martínez, y dichas mociones fueron declaradas sin lugar por resoluciones de 27 de agosto de 1908 bajo el fundamento de que tratándose de .uná cesión de créditos hecho a título one-roso de venta, la parte peticionaria sólo podía ejercitar su’ derecho dentro de un procedimiento distinto de aquel en que se originó el pleito, mediante el ejercicio de la acción personal apropiada al caso.
A la demanda opuso el demandado como excepciones pre-vias la de que existe otra acción pendiente entre las mismas partes y por la misma causa de acción, la de que la demanda no aduce hechos suficientes para determinar una causa de acción, y la de que la acción de cobro de costas había prescrito por ministerio de la ley, según los artículos 43 de la Ley de Enjuiciamiento Civil, y 1869, inciso 2o. del Código Civil.
Tales excepciones fueron declaradas sin lugar por orden de 22 de junio de 1910, concediendo a la parte demandada el término de diez días para contestar la demanda.
Al contestar la demanda Víctor Martínez y Martínez admi-tió que en dos juicios seguidos por él contra María Moreno sobre cancelación de embargo y nulidad de una escritura, reca-yeron sentencias declarando sin lugar una y otra demanda, con imposición de costas al Martínez: que las costas del primer juicio ascendieron a cuatrocientos ocho dollars 50 centavos, *1138y las del segundo a trescientos ochenta y seis dollars 60 centavos; que en ambos pleitos, y para cobro de las costas, fué embargada una finca rústica de 22 cuerdas 67 céntimos, parte de otra denominada “Piedras Blancas,” en el barrio Calaba-zas del término municipal de San Sebastián; que María Moreno interpuso demanda contra Martínez y otros sobre resci-sión de contratos, que fué declarada sin lugar por sentencia ejecutoria; que por escritura pública de Io. de mayo de 1908 María Moreno cedió y traspasó al demandante los créditos representados por las dos condenas de costas impuestas- al Martínez en los dos pleitos seguidos contra María Moreno, costas que ascendían a $1,030.10, y que dicho demandante ges-tionó el cobro de las referidas costas en ambos pleitos.
Negó Víctor Martínez las demás alegaciones de la deman-da por falta de información y creencia, y alegó que las costas cuyo cobro se reclama están prescritas, entre otras razones por la consignada en el inciso 2o. del artículo. 1869 del Código Civil.
El demandado formuló también reconvención o contra-demanda contra el demandante Fernando Vázquez y los es-posos María Moreno y Sergio Ramírez haciendo las alega-ciones que al efecto estimó oportunas, y concluyó con la sú-plica de que se dictara sentencia con los siguientes pronun-ciamientos :
Io. Que la acción ejercitada para el cobro de costas está ya prescrita; 2o. que si no está prescrita, tal acción es ineficaz por proceder de un contrato ilícito y prohibido; 3o que si hubiere lugar al cobro de las costas reclamadas, se decrete su compen-sación con un crédito hipotecario que debían y deben los es-posos María Moreno y Sergio Ramírez; 4o que una hipoteca constituida a favor de Martínez sobre finca de 54 cuerdas 47 céntimos del barrio de G-uatemala de San Sebastián está vi-gente, y por tanto Martínez tiene derecho a recobrar de los poseedores de dicha finca, María Moreno y Sergio Ramírez la cantidad .de seis mil seiscientos treinta pesos con 63 centavos garantizados por aquella hipoteca, más los intereses conveni-*1139dos .y capitalizados anualmente desde el vencimiento de la obligación liasta sn efectivo pago; 5o. qne se impongan todas las costas a los contrademandados F'ernando Vázquez, María Moreno y Sergio Ramírez.
A la contestación y reconvención de Víctor Martínez opnso el demandante las excepciones de qne varias cansas de re-convención, habían sido acumuladas indebidamente, y d<? qne la contestación del demandado no contenía becbos bastantes para una oposición a la demanda, ni tampoco para una re-convención.
De esas excepciones sólo fue declarada con lugar la de que la contrademanda no exponía becbos suficientes para consti-tuir una verdadera reconvención, habiendo sido desestimadas las demás por orden de la corte de 24 de octubre de 1910.
El demandado entonces con permiso de la corte enmendó su contestación,' alegando que desde el 23 de marzo del año 1898 el demandante Fernando Vázquez, como procurador pri-mero y abogado después, fué apoderado y defensor de María Moreno en losados pleitos que motivaron las condenas de cos-tas de que se trata, y que por la escritura de Io. de mayo de 1908 la Moreno vendió o cedió a su apoderado y abogado el de-mandante Vázquez las costas de dichos pleitos y las de otros en que también había intervenido Vázquez como representante y abogado de dicha Moreno, verificándose la cesión bajo la condición de que el cesionario estableciera acciones y pleitos contra Martínez y otras personas, sin que la cedente quedara sujeta a responsabilidad alguna para con el cesionario Váz-quez por razón de dicha cesión o venta.
La súplica de la primitiva demanda quedó limitada a los pronunciamientos de que la acción había prescrito, de que en todo caso dicha acción era ineficaz, como originada en un con-trato nulo, ilícito y prohibido, y de que se condenara en las costas del juicio al demandante, dejando sin efecto el asegura-miento decretado para asegurar la efectividad de la senten-cia. „
Celebrado el juicio recayó en él la sentencia de que ya be-*1140mos hecho mérito al principio, y que según hemos dicho ha sido recurrida por el demandado Yíctor Martínez.
Alega la representación del demandado en su alegato es-crito ante esta Corte Suprema, .que la corte inferior cometió error al dictar la orden de 22 de junio de 1910 desestimando las excepciones previas opuestas a la demanda.
En cuanto a la primera excepción de existir otra acción pendiente entre las mismas partes y por la misma causa de acción, resulta de la demanda que el demandante Fernando Vázquez, como cesionario de María Moreno, por escritura pública de Io. de mayo de 1908, trató de cobrar las costas que Martínez adeudaba a la Moreno a virtud de sentencias recaí-das en dos juicios que entre ellos se habían seguido, y al efecto presentó mociones a la Corte de Distrito de Aguadilla, que fueron declaradas sin lugar por órdenes de 27 de agosto de 1908, bajo el fundamento- de que tratándose de una cesión de crédito hecha a título oneroso de venta, el remedio legal pro-cedente para hacer efectivo el derecho de que se creyera asis-tido Vázquez sólo podía ser ejercitado dentro de un procedi-miento separado y. distinto de aquel en que se originó el cré-dito objeto de traspaso, haciendo uso para ello de la acción personal apropiada al caso.
Si bien aparece de la demanda que María Moreno practicó gestiones en los dos pleitos seguidos por ella contra Víctor Martínez, para el cobro de las costas en que éste fué conde-nado, esas gestiones no estaban pendientes al iniciarse el pre-sente juicio, sino que, lejos de continuarse, quedaron termi-nadas, habiendo sido Fernando Vázquez el que a virtud de la escritura de cesión de Io. de mayo de 1908, intentó el cobro de dichas costas por la vía de apremio, lo que no consiguió por haber sido declarada sin lugar su pretensión por resoluciones de 27 de agosto de 1908, por la razón de que el cesionario Vázquez debía ejercitar su derecho en otro juicio distinto. Tales resoluciones fueron cumplidas por Vázquez promo-viendo el presente juicio, y por tanto no puede considerarse pendiente la reclamación hecha en los dos juicios, con arreglo *1141al precepto del artículo 348 del Código de Enjuiciamiento Civil, según el cual “un pleito se considera pendiente desde -que principia hasta su resolución final en apelación o hasta que haya expirado el tiempo para interponer el recurso de ape-lación, a menos que se haya cumplido el fallo con anterio-ridad.”
No había pues, al iniciarse este pleito otra reclamación pendiente para perseguir el cobro de las costas adeudadas por Martínez a María Moreno, pues esta abandonó su recla-mación cediendo al demandante Vázquez el derecho que tenía a cobrarlas, y Vázquez, consintiendo y ejecutando órdenes ju-diciales, desistió del cobro en los dos juicios en que las costas habían sido causadas, y para conseguir su fin inició el si-guiente pleito.
En cuanto a la otra excepción de que la demanda no aduce hechos suficientes para determinar una causa de aéción, basta una ligera lectura de la demanda para convencerse de lo contrario.
Se alega en la demanda que María Moreno en virtud de sentencias firmes obtuvo el derecho de cobrar al demandado Víctor Martínez el montante de las costas que por parte de ella se habían causado en el juicio, y que ese montante fué ce-dido al demandante Fernando Vázquez por escritura pública de Io. de mayo de 1908. Tales hechos determinan la acción de cobro de lo debido. No era necesario alegar en la deman-da que María Moreno había pagado las costas a cuyo reinte-gro fué condenado Martínez, pues el haberlas pagado o nó en .nada afectaba al éxito de la acción, y a la Moreno le bastaba presentar minuta de las costas y honorarios en que fué conde-nado Martínez para obtener su aprobación, como la obtuvo, y proceder luego a su cobro.
Las tasaciones de costas quedaron firmes según se estable-ce en la demanda, y siendo ello así, el cobro era procedente.
Tampoco ha prescrito por ministerio de la ley la acción del cobro de costas que es la 3a. de las excepciones previas ale-gadas.
*1142El Artículo 43 del Código de Enjuiciamiento Civil, invoca-do para sostener dicha excepción, dice así:
"Si se diese principio a una acción dentro del período requerido para su prescripción y en caso de apelación se revocare la sentencia inferior dada en favor del apelante, éste o sus representantes, si hu-biere muerto y subsistiere la causa legal de la acción, podrán princi-piar una nueva acción dentro de un año' después de la revocación. ’ ’
No vemos, ni se nos ha demostrado, la relación que pueda tener el artículo transcrito con el presente caso.
También se ha invocado como razón legal de la prescrip-ción el inciso 2o. del artículo 1869 del Código Civil, cuyo artí-culo dice así:
“Prescriben por el transcurso de un año:
f? # * # *
, “2. La. acción para exigir la responsabilidad civil por injuria o calumnia, y por las obligaciones derivadas de la culpa o negligencia que se trata en el artículo 1803, desde que lo supo el agraviado.”
T el .artículo 1803, dice:.
"El qué por acción u omisión causa daño- a otro interviniendo culpa'o negligencia, está'obligado a'reparar el daño causado.”
Repetimos lo que ya hemos dicho anteriormente con rela-ción al artículo 43 del Código de Enjuiciamiento Civil. ' Nó vemos ni se nos ha demostrado la relación que puedan tener los preceptos legales que acabamos de transcribir con la pres-cripción alegada.
La responsabilidad derivada de culpa o negligencia no tiene nada que ver con la responsabilidad ’ derivada de la. malicia o temeridad con que se procede al iniciar o sostener un pleito, y cuyas malicia o temeridad son las que determinan la condena de costas.
Entendemos pues, que la orden de 22 de junio de 1910 de-sestimando las excepciones previas se ajusta a derecho y a las alegaciones de la demanda.
En cuanto a la sentencia apelada, se alegan las siguientes infracciones legales, para conseguir su revocación.
*1143Ia. De los artículos 81 y 4 del Código de Enjuiciamiento Civil y Código Civil respectivamente.
2a. De los artículos 24, 56 y 107 de la Ley de Evidencia, en relación con el artículo 4°. del Codigo Civil.
. 3a. De los artículos 1868 y 1874 del Código Civil. •
4a. De los números 2°; y 5° del artículo 1362 del Codigo Civil en relación con los artículos 4°.' y 1083 del mismo Código.
5a. Del articuló 1379 en relación con el 1242 del Codigo Civil.
6a. De la sección 11a. de la ley aprobada en 11 de marzo de 1909, para la organización de una comisión de abogados que examine e informe sobre las condiciones morales de los aspirantes al ejercicio de la abogacía ante los tribunales de la Isla de Puerto Bico, definiendo determinados deberes de los abogados y para otros fines, en relación con los incisos 2°. y 5°. del artículo 1362 y los artículos 1083 y' 1242 del Código Civil.
A pesar de que algunos de los motivos del recurso nos pa-recen'claramente frívolos, los examinaremos todos por el mis-mo orden en que lian sido expuestos.
PBIMEB MOTIVO.
La demanda se presentó en la Corte de Distrito del Dis-trito Judicial de Mayagüez contra Víctor Martínez, vecino de San Sebastián, pueblo correspondiente al Distrito Judicial de Aguadilla, y después de haberse opuesto por el demandado excepciones previas a la demanda, fue trasladado el caso a la segunda corte expresada, que fue la que dictó la resolución de 22 de junio de 1910 desestimando dichas excepciones. Es lo único que aparece del récord en relación con los preceptos le-gales que se suponen infringidos. Lejos de existir tal infrac-ción, se ha dado cumplimiento al artículo 81 del Código de Enjuiciamiento Civil, preceptivo de que en todos los demás casos no comprendidos en los artículos' anteriores, el pleito deberá verse en el Distrito en que residieren los demandados o algunos de ellos al iniciarse el litigio, y como la demanda fué *1144presentada en la Corte del Distrito del Distrito Judicial de Mayagüez, fue trasladado el caso a la Corte de Distrito de Aguadilla por tener el demandado su domicilio en San Sebas-tián, pueblo de ese distrito. La nulidad a' que se refiere el artículo 4o. del Código Civil no puede invocarse en él pre-sente caso en que ambas cortes, la -de Mayagüe'z y la de Aguadilla, lian podido conocer el mismo, si el demandante se hubiera allanado a ello teniendo como tenían ambas cortes jurisdicción sobre la materia.
SEGUNDO MOTIVO.
Los artículos 24, 56 y 107 de la Ley de Evidencia, en re-lación con el artículo 4o. del Código Civil, no pueden citarse como infringidos por la parte apelante, pues para ello debió oponer excepción a la admisión de las certificaciones' de ac-tuaciones judiciales traídas al juicio por el demandante como prueba; y lejos de haberlo hecho, aceptó dichas certificaciones ■y admitió su autenticidad. Tal error, si hubiera existido, sería ineficaz en el presente caso.
TERCER MOTIVO.
Bajo ese motivo está comprendida - la prescripción por haber transcurrido tres años sin haberse cobrado las costas, no habiendo mediado ninguna razón legal que interrumpiera la préscripción.
El artículo 1868 ordena que por el transcurso de tres años prescribirán entre otras acciones para el cumplimiento de obligaciones, la de pagar a los jueces, abogados, registra-dores, notarios, peritos, agentes y curiales sus honorarios y derechos y los gastos y desembolsos que hubieren realizado en el desempeño de sus cargos u oficios eñ los asuntos a que las obligaciones se refieran.
Como el presente pleito ha sido iniciado para cobrar cos-tas de cuyo montante hizo cesión María Moreno a Fernando Vázquez y a cuyo pago había sido condenado Víctor Mar-tínez, no es aplicable al mismo el artículo 1868, que se supone *1145infringido. ' Si al demandado Víctor Martínez se le cobraran por alguno de los funcionarios expresados honorarios, dere-chos o gastos causados en el desempeño de sus cargos u oficios, podría alegarse el precepto contenido en la regla Ia. del artículo 1868 sobre prescripción por el transcurso de tres, años; pero como aquella condición no se llena en ni presente pleito, no puede ser aplicable el artículo de referencia. Aquí se trata del cumplimiento de obligaciones declaradas por sen-tencias firmes. Acaso pudiera invocarse el artículo 239 del Código de Enjuiciamiento Civil, el cual ordena que la parte a cuyo favor se hubiera dictado sentencia podrá en cualquier tiempo dentro de los cinco años después de registrada obtener uña orden de ejecución para su cumplimiento, cuyo término de cinco años, con arreglo al artículo 243, aun vencido, no im-pide que se exija el cumplimiento de la sentencia, excepto en los cases de cobro de dinero, siempre que medie autorización de la corte a instancia de parte o sentencia dada al efecto en procedimientos adicionales; pero si se invocaran esos artícu-los, contestaríamos que en el presente caso no son aplicables, pues no se trata de obtener la ejecución de sentencia en los procedimientos en que se dictaron, sino que se ha iniciado otro procedimiento para obtener que el demandado pague al demandante, como cesionario de María Moreno, las costas a cuyo pago estaba condenado, pleito que ha sido iniciado por haber ordenado el Juez que Fernando Vázquez gestionara ese cobro en otro procedimiento, según resoluciones de 27 de agosto de 1908.
CUARTO MOTIVO.
Los preceptos legales que se suponen infringidos en el cuarto motivo del recurso, dice así:
“Artículo 1362. — No podrán adquirir por compra, aunque sea en subasta .pública o judicial, por si ni por persona alguna intermedia
“2a. Los mandatarios, los bienés de cuya administración o enajena-ción estuviesen encargados * * *.
5°: Los jueces, individuos del Ministerio Fiscal, secretarios de tri*1146bunáles y juzgados y oficiales de justicia, los bienes y derechos que estuviesen en litigio ante'el tribunal en cuya jurisdicción o territorio ejercieran sus respectivas funciones, extendiéndose 'esta prohibición al acto de adquirir por cesión.”
“Se exceptuará de esta regla el caso en que se trate de acciones hereditarias entre coherederos o de cesión en pago de créditos o de garantía de los bienes que posean.
“La prohibición cóntenida'en este numero 5 comprenderá a los abo-gados respecto a los bienes y derechos que fueren objeto de un litigio en que intervengan por su profesión y oficio.”
Se ha justificado en el jtácio que el demandante Fernando Vázquez fué apoderado y abogado de María Moreno en los pleitos en que Víctor Martínez fué condenado al pago de las costas, y que María Moreno por escritura de Io: de mayo de 1908 cedió al Vázquez el montante de dichas costas represen-tado por la suma de 1,030.10 dollars en unión de otras costas, a cuyo pago había sido condenado' en otros pleitos el Mar-tínez. La cláusula 11a. de dicha escritura dice así: “Las ce-siones se verifican por la cantidad de 1,446.60 dollars, que la cedente señora Moreno deja en poder del cesionario Vázquez para pagarle igual cantidad que le Corresponde por honorarios devengados como abogado en alguno de los pleitos referidos, y por honorarios y suplementos pagados a los otros abogados y demás personas que intervinieron en dichos pleitos.”
El demandante Fernando Vázquez, que como hemos dicho era mandatario de María Moreno, no ha adquirido bienes de la misma de cuya administración y enajenación estuviese en-cargado. La Moreno era acreedora de Víctor Martínez por haber sido éste condenado al pago de costas en pleitos segui-dos entre ambos y ese crédito fué cedido por la Moreno direc-tamente a Vázquez con facultad legal para ello, de la misma manera que hubiera podido enajenar a Vázquez cualquier cosa mueble e inmueble de su propiedad, aun en el supuesto de que Vázquez estuviera encargado de su enajenación o adminis-tración . Nada tiene que ver con el presente caso el número 2°. del artículo 1362 del Código Civil.
La prohibición que respecto de los abogados contiene el *1147número 5o. del mismo artículo se limita a bienes y derechos que fueren objeto de un litigio 'en que intervengan por sn pro-fesión n oficio, y las cantidades cedidas por la Moreno al abo-gado Vázquez no eran derechos ni bienes litigiosos, sino el resultado de condenas de costas decretadas en pleitos termi-nados por sentencia firme.'
Pero aunque se estimaía que lás cantidades cedidas por la Moreno a Vázquez' representálan créditos litigiosos, tampoco estaría Vázquez comprendido en la .prohibición del número 5o. del artículo citado, por haberse hecho esa cesión en pago de un crédito que por' servicios profesionales tenía Vázquez en contra de la Moreno, que es la excepción contenida en el 2o. apartado del mismo númerb 5o.
QUINTO MOTIVO.
•Los artículos' 1242 y 1379 que también se citan como in-fringidos, dicen textualmente-:'
“Artículo 1242. — Los contratos sin causa o con causa ilícita no producen efecto alguno. Es ilícita la causa cuando se opone a las leyes o a la moral.
“Artículo 1379. — Será nulo todo pacto que exima al vendedor de responder de la evicción siempre que hubiere mala fe de su parte.”
Las pruebas suministradas en el juicio revelan que el con-trato de cesión celebrado entre María Moreno y Fernando Vázquez tuvo una verdadera causa, cual fué la de remunerar la Moreno al Vázquez servicios profesionales que le había prestado, y ya hemos dicho antes que tal cesión era lícita, pues en el Código no existe precepto alguno que la impidiera o estorbara. Martínez estaba en la obligación de pagar á la Moreno las costas en que había sido condenado; ese crédito fué cedido por la Moréno al Vázquez en ejercicio de su legí-timo derecho; poco importa al Martínez si la cesión tuvo por causa la que se expresa en el contrato u otra distinta; lo que le importa es la existencia del crédito cedido y tal crédito ha sido establecido por sentencias firmes.
Ciertamente que en la cláusula 12a. de la escritura de ce-*1148sión se estipula que la cedente no queda sujeta a ninguna res-ponsabilidad para con el cesionario por razón de la cesión,- lo cual no quiere decir de modo categórico que exima el cesio-nario al cedente de responder de la evicción, pero aunque así fuera, como no consta que hubiera mala fé por parte del ce-dente, pues la existencia del crédito está justificada en autos, no puede estimarse nulo dicho pacto, y aunque así se estimara, la escritura de cesión se sostendría en su parte principal.
SEXTO MOTIVO.
Ta hemos dejado establecido que no han sido infringidos los artículos 1242 y 1362, incisos 2o. y 5°.- del Código Civil. Tampoco son atinentes al- caso la sección 11a-. de la ley de 11 de marzo de 1909 y artículo 1083 del Código Civil, por lo que huelga discutir esos supuestos errores.
Se ha alegado también por la parte apelante en el curso del debate ante esta Corte Suprema, que si bien en el hecho 4o. de la demanda se alega que los honorarios de los abogados fueron reducidos por auto de 21 de marzo de 1904 y se mandó practicar nueva tasación de costas que ascendió a la canti-dad de 386.60 dollars, cuya tasación quedó firme, no es exacto ese último extremo, pnes la nueva tasación de costas no fué modificada a- Martínez, y por tanto no pudo quedar firme, se-gún los artículos 368 y 260 de la antigua Ley de Enjuicia-miento Civil.
Acaso sea la alegación más importante del recurso, pero tampoco tiene virtualidad alguna a los fines pretendidos, co-mo pasamos a demostrarlo.
Dispone el artículo 427 del Código de Enjuiciamiento Civil antiguo vigente en la fecha a que se refieren las tasaciones de costas de cuyo cobro se trata, que la Sala o en su caso el juez, cuando fueren impugnados los honorarios de letra-dos,' peritos o cualesquiera funcionarios no sujetos a arancel, con presencia de lo que las partes o los interesados hubieren expuesto, y de los informes recibidos sobre los honorarios, aprobará la tasación o mandará hacer en ellas las alteraciones *1149que estime justas, y a costa de quien proceda, sin ulterior re-curso. Como se ve, la resolución judicial aprobando una ta-sación de costas o mandando hacer en ella alteraciones, era firme per se, y ño era necesario qne la tasación de costas, con las alteraciones hechas, fuera nuevamente aprobada. Si al hacerse las alteraciones o modificaciones ordenadas se su-fría algún error por el funcionario encargado de ello, ese error podía subsanarse con o sin reclamación de la parte interesada, y aun sin intervención de la autoridad judicial. En el pre-sente caso no se alega que se hubiera sufrido error al darse cumplimiento al auto de 21 de marzo de 1904 y de las pruebas, resulta qne no se cometió:
Además, del mismo récord se desprende que el demandado y apelante Víctor Martínez tenía noticia de la tasación de cos-tas reformada en cumplimiento del auto de que se deja hecho mérito, pues consta que María Moreno inició vía de apremio, la que Fernando Vázquez trató de continuar para el cobro de dichas costas, y no se sigue’ vía de apremio sin requerimiento-previo al pago de lo qne se adeuda. Siendo sabedor Martínez de la tasación reformada es lo mismo que si le hubiera sido-no tificada, según el artículo 279 del Código de Enjuiciamiento. Civil ya citado..
Por las razones expuestas entendemos procede la confirma-ción de la sentencia apelada que dictó la Corte de Distrito-del Distrito Judicial de Aguadilla en 4 de enero del corriente &HO.

Confirmada.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf,, del Toro y Aldrey.